       Case 2:19-bk-24804-VZ                     Doc 943 Filed 03/08/21 Entered 03/08/21 15:54:31                             Desc
                                                   Ch 11 Discharge Page 1 of 2
Information to identify the case:
Debtor 1              Yueting Jia                                                         Social Security number or ITIN   xxx−xx−8972
                      First Name   Middle Name   Last Name                                EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                  Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:19−bk−24804−VZ



Order of Discharge − Chapter 11                                                                                                      02/20


A petition commencing a case under Title 11, United States Code, was filed by or against the debtor
named above on October 14, 2019 and no complaint objecting to the discharge of the debtor was filed
within the time fixed by the Court (or that a complaint objecting to discharge of the debtor was filed
and, after due notice and hearing, was not sustained). Therefore,

IT IS ORDERED THAT:

1)     The debtor has no personal liability for debts discharged under 11 U.S.C. Section 727 (or) 1141,
       except those debts determined by order of a court with competent jurisdiction not to be discharged
       pursuant to 11 U.S.C. Section 523;

2)     Any judgment heretofore or hereafter obtained in any court other than this court is null and void as
       a determination of the personal liability of the debtor with respect to any debts discharged under
       11 U.S.C. Section 727 (or) 1141, except those debts determined by order of a court with
       competent jurisdiction not to be discharged; and

3)     All creditors whose debts are discharged by this order and all creditors whose judgments are
       declared null and void by this order are enjoined from instituting or continuing any action or
       employing any process or engaging in any act to collect such debts as personal liabilities of the
       debtor.

A discharge is granted to:

           Yueting Jia
           aka YT Jia

            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 3/8/21



           Dated: 3/8/21
                                                                                    By the court: Vincent P. Zurzolo
           The discharge Date under the confirmation order is                                     United States Bankruptcy Judge
           February 3, 2021.


                                                                                                                                   943/TRJ
Form 3180C1−do11                                              Order of Chapter 11 Discharge
Case 2:19-bk-24804-VZ   Doc 943 Filed 03/08/21 Entered 03/08/21 15:54:31   Desc
                          Ch 11 Discharge Page 2 of 2
